Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page11ofof12
                                                                 12




                                                         7/23/21
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page22ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page33ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page44ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page55ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page66ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page77ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page88ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page99ofof12
                                                                 12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page10
                                                           10ofof12
                                                                  12




                                  Nothing in this Order affects the parties' obligation to
                                  comply with Rule 4 of the Court's Individual Practices in
                                  Civil Cases governing redactions and filing under seal, or
                                  with any of the Court's other Individual Practices as
                                  relevant. SO ORDERED.




                        7/23/21
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page11
                                                           11ofof12
                                                                  12
Case
 Case1:20-cv-09622-AJN
      1:20-cv-09622-AJN Document
                         Document38-1
                                  39 Filed
                                      Filed07/23/21
                                            07/21/21 Page
                                                      Page12
                                                           12ofof12
                                                                  12
